This is a motion by the plaintiff to dismiss the appeal upon the ground that the judgment below has been unanimously affirmed by the Appellate Division as to the facts, and that the exceptions in the case are frivolous.
This motion is one of a large class imposing much labor on the court, and that ought not to be made.
An exception must be so obviously frivolous on its face as to require no argument to demonstrate it.
In this case briefs are submitted, citing authorities to support the opposing views. The fact that such a course is necessary is conclusive evidence that the motion should be denied.
An examination of this record discloses a number of exceptions that can only be disposed of after argument of the appeal. *Page 179 
The rule in motions of this character is similar to that applied to a party asking judgment on a frivolous pleading.
This memorandum is handed down in order that the bar may understand the strictness of this rule.
Motion denied, with ten dollars costs.
All concur.
Motion denied.